DETAILED ACTION
This action is in response to the claims filed 06/09/2022 for application 16/216,138. Claims 1, 4, 14, 22, 23 and 24 have been amended. Claims 1, 3-14, and 16-26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  "storing the plurality of machine-learning algorithm" should read "storing the plurality of machine-learning algorithms".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10, 12-14, 16-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2018/213205A1, cited by Applicant in the IDS filed 12/11/2018, hereinafter "Liu") in view of Luong et al. ("Resource Management in Cloud Networking Using Economic Analysis and Pricing Models: A Survey", hereinafter "Luong").

Regarding claim 1, Liu teaches a machine-learning model generation computer-implemented method, the machine-learning model generation method comprising (Para 0004: “The present disclosure relates to systems and methods for rapidly building, managing, and sharing machine learning models.” Para 0057: “In some aspects. the system comprises a processor; and a non-transitory memory device coupled to the processor and storing computer-readable instructions which…”)
deciding, via a first algorithm, a machine-learning algorithm from the machine learning algorithms that is best for customer
data (Para 00155: “Given training data and test data and a model type (e.g. text classifier, image classifier, semantic role labeling), the annotation server 202 selects an appropriate algorithm and loss function to use to establish a baseline… For example, logistic regression with bigrarn features may be selected as a baseline algorithm for text classification whereas a hidden markov model with spectrogram features may be selected as a baseline algorithm for automatic speech recognition.” Appropriate Machine learning model is built using an algorithm based on user data. For example, logistic regression is selected with bigram features for text classification.) by filtering a database of a plurality of machine-learning algorithms to obtain the machine-learning algorithm according to a first customer-defined constraint (Para 0057: “and selecting one of the machine learning model built based on the annotated set of data or the new machine learning model.” Selecting of ML model from a set of ML models is performed based on annotations. These annotations are user defined or user managed as mentioned in para 00124: “Figure 13 illustrates an example graphical user interface depicting configuration options users can use to set up annotations, in accordance with an example embodiment of the disclosed technology.” The model performance score is presented to users and they can make the determination of retraining as mentioned in para 00215: “Feedback 1814 is…selection of an arrow 1816.” This tells that user provides a criteria for model building)
invoking the machine-learning algorithm to train a neural network model with the customer data (Para 00158: “During a single hyperparameter optimization run, an algorithm and sample hyperparameters are selected, a model is trained and metrics are calculated.” Para 00167: “In other embodiments, the model may be a deep learning model (such as a convolutional or recurrent neural network) with trainable or fixed word embeddings.”)
analyzing the neural network model produced by the training for an accuracy when using the selected machine-learning algorithm (Para 00215: “Additionally, performance metrics of the model may also be shown, such as the accuracy, precision, recall, Fl score, or area under ROC for binary classifiers.” The model includes neural network as discussed in above limitation citing Para 00167.)
improving the accuracy by iteratively repeating the training of the neural network model until a second customer-defined constraint is met, as determined by the first algorithm (Para 00173: “For example, the learning curve metric may measure the accuracy of predictions of iterations of the updated model against the set of test data at each of a plurality of predetermined data annotation levels… If the learning curve flattens, then each additional iteration of the updated model learns a reduced amount of additional information, therefore, a stopping criteria for terminating the annotation process 400 may be when a slope of the learning curve is below a predetermined threshold learning rate.” Para 00160: “Hyperparameter estimation stops when either a quality objective has been achieved, changes in quality become small, or when computational budgets have been exhausted.” Hyperparameter estimation, which is a part of iteration process, will stop once learning curve flattens or computational budget is exhausted. The budget is constraint, which could be user-defined per Spec para 0030: “…until the budget of the customer is met (i.e., within the customer-defined constraints 170).” Second user defined constraint relates to the quality which includes predetermined threshold learning rate or precision/accuracy.)
	Although Liu teaches a machine learning process for generating optimal models, the reference fails to go into details of designing machine-learning algorithms based on a customer-designed constraint and to satisfy a different set of type of data, budget, and a boundary requirement. 
	Luong teaches individually designing machine-learning algorithms based on a customer-designed constraint (“To achieve sustainable profit advantage, cost reduction, and flexibility in provisioning of cloud resources, resource management in cloud networking requires adaptive and robust designs to address many issues, e.g., resource allocation, bandwidth reservation, request allocation, and workload allocation. Economic and pricing models have received a lot of attention as they can lead to desirable performance in terms of social welfare, fairness, truthfulness, profit, user satisfaction, and resource utilization. This paper reviews applications of the economic and pricing models to develop adaptive algorithms and protocols for resource management in cloud networking.” [Abstract]) and to satisfy a different set of type of data (“Video on Demand (VoD) undoubtedly is among the most important services in cloud networking. Several commercial video delivery services have been introduced and become popular, e.g., YouTube and Netflix. However, the bandwidth cost of the service is typically very significant. Pricing mechanisms, e.g., smart data pricing, have been applied to regulate the user demands and maximize the bandwidth utilization.” [pg. 955, left col, 4th bullet; See further: This subsection considers an edge computing model in which the edge devices are sensing devices, e.g., smartphones of users, as shown in Fig. 13. Since these devices are equipped with various types of sensors, they are capable of generating sensing data. A large number of smartphones allow to gather sensing data from interest areas, and such a paradigm is called a crowdsensing network” [pg.982, left col, 4; discloses a plurality of different types of data)]]), budget (“There are various actors/stakeholders in cloud networking which belong to different entities, e.g., end-users, infrastructure providers, service providers, brokers, and network operators. They have different objectives, e.g., the profit, revenue, cost and utility, as well as different constraints, e.g., the budget and technology. Their objectives often conflict with each other, and this makes economic and pricing models become effective tools in cloud networking.” [pg. 955, left col, 2nd bullet]), and a boundary requirement (“Besides the high bandwidth utilization for providers, guaranteeing Quality of Service (QoS), e.g., a small delay, for users is very important. Pricing approaches provide very efficient solutions for the joint optimization of both providers and users” [pg. 955, left col, 5th bullet; bandwidth/memory utilization corresponds to a boundary requirement. See also: “Section IV discusses how to apply economic and pricing models for resource management in cloud data center networking such as bandwidth, request, and workload allocation” [pg. 955, right col, ¶3]).
	Liu and Luong are both in the same field of endeavor of developing algorithms/models and thus are analogous. Liu teaches generating ML models based on user provided data within a server. Luong teaches developing algorithms based on user satisfaction and resource utilization. It would have been obvious to one of ordinary skill in the art before the effective filing date modify Liu’s teachings by designing ML models based on a user constraint and to satisfy a type of data, budget, and boundary requirement as taught by Luong. One would have been motivated to make this modification in order to maximize profits of cloud providers while meeting user demands. [pg. 955, left col, 1st bullet, Luong]


Regarding claim 3, Liu/Luong teaches the method of claim 1.
Liu also teaches wherein the database including the plurality of machine-learning algorithms is updatable (Para 00145: “Periodically, the production annotations are fed back to the annotation server 202 and used to generate an updated model that takes into account the additional production annotated data.” Para 00171: “At 416, the model is updated based on the annotated samples.” Model is updatable.).

Regarding claim 4, Liu/Luong teaches the method of claim 1.
Liu also teaches wherein the first algorithm decides the machine-learning algorithm based on a type of the customer data as compared to the different set of type of data (Para 00155: “Given training data and test data and a model type (e.g. text classifier, image classifier, semantic role labeling), the annotation server 202 selects an appropriate algorithm and loss function to use to establish a baseline… For example, logistic regression ,with bigram features may be selected as a baseline algorithm for text classification, whereas a hidden markov model with spectrogram features may be selected as a baseline algorithm for automatic speech recognition.” Baselines or first algorithm is selected based on type of user data. For data regarding text, a classification algorithm containing logistic regression with bigram features is selected. Selecting an algorithm based off a data type (i.e. logistic regression for text data vs markov model for speech recognition) corresponds to “compared to the different set of type of data”).


Regarding claim 5, Liu/Luong teaches the method of claim 1.
Liu also teaches wherein the first algorithm decides the machine-learning algorithm based on a budget of a customer owning the customer data (Para 00160: “Hyperparameter estimation stops when either a quality objective has been achieved, changes in quality become small, or when computational budgets have been exhausted.” Para 00142: “As opposed to using data science experts, subject matter experts in a domain may participate in the annotation process described herein to facilitate their knowledge transfer and increase the speed and reduce the costs of the machine learning model creation process.” Para 0057: “…requesting annotations of samples of the unannotated data to produce an annotated set of data; building a machine learning model based on the annotated set of data…” Model is built based on annotated set of data. Subject matter experts are involved in generating annotations to reduce the cost of machine learning model creation. This infers that model creation process has a limited cost or budgeted cost.).

Regarding claim 6, Liu/Luong teaches the method of claim 1.
Liu also teaches wherein the invoking trains the neural network model with the machine-learning algorithm on a first portion of the customer data (Para 00154: “In other embodiments, the annotation server 202 will divide all available annotated data for a given concept into sets of training data and test data.” Para 00156: “Convergence may be tested by training a model multiple times on training data, measure quality metrics on test data, and measuring the dispersion of the quality metrics across runs, where dispersion is calculated via standard deviation.” Data is divided into training and test set. First portion is a training set.)
and wherein the analyzing analyzes the accuracy based on a second portion of the customer data distinct from the first portion of the customer data (Para 00172: “For example, the updated model 416 may be evaluated against the exhaustively annotated set of test data for data quality metrics and data quantity metrics.” Para 0023: “According to any of the above aspects of the disclosure, the data quality metrics can comprise one or more of an accuracy, precision, recall, or F1 score.” Test set, which is different from training set, is used to determine quality metrics. This quality metrics include accuracy.).

Regarding claim 10, Liu/Luong teaches the method of claim 1.
Liu also teaches wherein the selected machine-learning algorithm comprises a combination of the plurality of machine-learning algorithms in the database (Para 00200: “A model selection section 904 includes a plurality of selectable model buttons, each associated with a different type of classifier. For example, for text models, selectable model buttons may be provided for each of a sentence classifier, paragraph classifier, document classifier, table classifier, or table extractor. Likewise, for image models, selectable model buttons may be provided for each of an object detection model or an image similarity model. Other types of models may be used herein.” A plurality of models of different combinations, is stored in a database to choose from depending on the type of data. For example, for text models, a combination of models including sentence classifier, paragraph classifier, document classifier, and/or table classifier can be used.).

Regarding claim 12, Liu/Luong teaches the method of claim 1.
Liu also teaches wherein only the customer data (Para 00213: “This can be achieved through displaying a series of examples derived from the dataset provided by the user.” User provides a dataset for model building) the first customer-defined constraint (Para 00160: “Hyperparameter estimation stops when either a quality objective has been
achieved, changes in quality become small, or when computational budgets have been exhausted. In some embodiments, the user is presented with a graphical list of results from all algorithm and hyperparameters runs, from which they can choose a model.” User defines the budget of the model generation and training process. The cost/budget of model generation is the first customer-defined constraint) and the second customer-defined constraint are required as an input by a customer (Para 00193: “In some embodiments, in the event that a prediction meets certain criteria, it is kept and the results are stored in one or more of the priority queues 608; otherwise, it is discarded…model can be retrained at a small fixed internal, at the request of the user or upon an algorithmic retraining determination, as discussed above.” Para 00173: “Therefore, a stopping criteria for terminating the annotation process 400 may be when a slope of the learning curve is below a predetermined threshold learning rate.” Second customer-defined or predefined criteria is a model accuracy.)

Regarding claim 13, Liu/Luong teaches the method of claim 1.
Liu also teaches embodied in a cloud-computing environment (Para 00228: “In an embodiment, the functionality disclosed above may be provided by executing the application and/or applications in a cloud computing environment.”).

Regarding claim 14, it is substantially similar to claim 1, and is rejected in the same manner, the same art, and reasoning applying.

Regarding claims 16-19, they are substantially similar to claims 3-6 respectively, and are rejected in the same manner, the same art, and reasoning applying.

Regarding claim 22, it is substantially similar to claim 1, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 23, Liu teaches A machine-learning model generation computer-implemented method, the machine-learning model generation method comprising (Para 0004: “The present disclosure relates to systems and methods for rapidly building, managing, and sharing machine learning models.” Para 0057: “In some aspects. the system comprises a processor; and a non-transitory memory device coupled to the processor and storing computer-readable instructions which…”)
deciding, via a first algorithm, a machine-learning algorithm that is best for customer data (Para 00155: “Given training data and test data and a model type (e.g. text classifier, image classifier, semantic role labeling), the annotation server 202 selects an appropriate algorithm and loss function to use to establish a baseline… For example, logistic regression with bigrarn features may be selected as a baseline algorithm for text classification whereas a hidden markov model with spectrogram features may be selected as a baseline algorithm for automatic speech recognition.” Appropriate Machine learning model is built using an algorithm based on user data. For example, logistic regression is selected with bigram features for text classification.) by filtering a database of a plurality of machine-learning algorithms to obtain the machine-learning algorithm according to a current customer-defined constraint (Para 0057: “and selecting one of the machine learning model built based on the annotated set of data or the new machine learning model.” Selecting of ML model from a set of ML models is performed based on annotations. These annotations are user defined or user managed as mentioned in para 00124: “Figure 13 illustrates an example graphical user interface depicting configuration options users can use to set up annotations, in accordance with an example embodiment of the disclosed technology.” The model performance score is presented to users and they can make the determination of retraining as mentioned in para 00215: “Feedback 1814 is…selection of an arrow 1816.” This tells that user provides a criteria for model building).
Although Liu teaches a machine learning process for generating optimal models, the reference fails to go into details of designing machine-learning algorithms based on a customer-designed constraint and to satisfy a different set of type of data, budget, and a boundary requirement. 
	Luong teaches individually designing machine-learning algorithms based on a customer-designed constraint (“To achieve sustainable profit advantage, cost reduction, and flexibility in provisioning of cloud resources, resource management in cloud networking requires adaptive and robust designs to address many issues, e.g., resource allocation, bandwidth reservation, request allocation, and workload allocation. Economic and pricing models have received a lot of attention as they can lead to desirable performance in terms of social welfare, fairness, truthfulness, profit, user satisfaction, and resource utilization. This paper reviews applications of the economic and pricing models to develop adaptive algorithms and protocols for resource management in cloud networking.” [Abstract]) and to satisfy a different set of type of data (“Video on Demand (VoD) undoubtedly is among the most important services in cloud networking. Several commercial video delivery services have been introduced and become popular, e.g., YouTube and Netflix. However, the bandwidth cost of the service is typically very significant. Pricing mechanisms, e.g., smart data pricing, have been applied to regulate the user demands and maximize the bandwidth utilization.” [pg. 955, left col, 4th bullet; See further: This subsection considers an edge computing model in which the edge devices are sensing devices, e.g., smartphones of users, as shown in Fig. 13. Since these devices are equipped with various types of sensors, they are capable of generating sensing data. A large number of smartphones allow to gather sensing data from interest areas, and such a paradigm is called a crowdsensing network” [pg.982, left col, 4; discloses a plurality of different types of data)]]), budget (“There are various actors/stakeholders in cloud networking which belong to different entities, e.g., end-users, infrastructure providers, service providers, brokers, and network operators. They have different objectives, e.g., the profit, revenue, cost and utility, as well as different constraints, e.g., the budget and technology. Their objectives often conflict with each other, and this makes economic and pricing models become effective tools in cloud networking.” [pg. 955, left col, 2nd bullet]), and a boundary requirement (“Besides the high bandwidth utilization for providers, guaranteeing Quality of Service (QoS), e.g., a small delay, for users is very important. Pricing approaches provide very efficient solutions for the joint optimization of both providers and users” [pg. 955, left col, 5th bullet; bandwidth/memory utilization corresponds to a boundary requirement. See also: “Section IV discusses how to apply economic and pricing models for resource management in cloud data center networking such as bandwidth, request, and workload allocation” [pg. 955, right col, ¶3]).
	Liu and Luong are both in the same field of endeavor of developing algorithms/models and thus are analogous. Liu teaches generating ML models based on user provided data within a server. Luong teaches developing algorithms based on user satisfaction and resource utilization. It would have been obvious to one of ordinary skill in the art before the effective filing date modify Liu’s teachings by designing ML models based on a user constraint and to satisfy a type of data, budget, and boundary requirement as taught by Luong. One would have been motivated to make this modification in order to maximize profits of cloud providers while meeting user demands. [pg. 955, left col, 1st bullet, Luong]

Claims 7, 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Luong and further in view of Paul et al. (“Predicting nodule malignancy using a CNN ensemble approach.” hereinafter “Paul”).

Regarding claim 7, Liu/Luong teaches the method of claim 6.
Liu/Luong does not specifically teach wherein the second portion of the customer data includes a smaller size of data than the first portion of the customer data.
Paul, however, teaches wherein the second portion of the customer data includes a smaller size of data than the first portion of the customer data (Section IV Para 1: “We used 70% of the augmented images with the original images in training the CNN and the 30% remaining for validation.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of generating ML models of Liu/Luong with one portion of the data is bigger than other as defined in Paul so accuracy of the model can be determined and improved. (Paul, Section III Para 2)

Regarding claim 8, Liu/Luong teaches the method of claim 1.
Liu/Luong does not explicitly teach wherein the machine-learning algorithm is invoked in a stateless manner to train the neural network model.
Paul, however, teaches wherein the machine-learning algorithm is invoked in a stateless manner to train the neural network model (Section IV Para 2: “In CNN architecture 2, we wanted to examine whether the advantage of remembering information using a stateless LSTM had any effect on classification.” CNN architecture was based on stateless LSTM.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of generation of ML models of Liu/Luong with stateless architecture of LSTM model used in CNN as taught by Paul to understand the effect of stateless LSTM on classification accuracy (Paul, Section IV Second Para).

Regarding claims 20-21, they are substantially similar to claims 7-8 respectively, and are rejected in the same manner, the same art, and reasoning applying.

Claims 9, 11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Luong and further in view of Landset et al. (“A survey of open source tools for machine learning with big data in the Hadoop ecosystem.” hereinafter “Landset”).

Regarding claim 9, Liu/Luong teaches the method of claim 1.
Liu/Luong does not explicitly teach wherein a plurality of machine-learning algorithms are stored in a plug-in model where each machine learning algorithm can be dynamically edited, added, and or deleted.
Landset, however, teaches wherein a plurality of machine-learning algorithms are stored in a plug-in model where each machine learning algorithm can be dynamically edited, added, and or deleted  (Section “SAMOA” Second last Para: “For additional learning algorithms, there is a plugin available called SAMOA-MOA [150] which allows the use of MOA classifiers and clustering algorithms inside the SAMOA platform.” New algorithms cam be dynamically added using plug-in.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of generating ML models of Liu/Luong with plug-in model of Landset to allow addition of new algorithms in the model framework (Landset, Section SAMOA).

Regarding claim 11, Liu/Luong/Landset teach the method of claim 9.
Liu/Luong does not explicitly teach wherein the selected machine-learning algorithm comprises a combination of the plurality of machine learning algorithms in the plug-in model
Landset, however, teaches wherein the selected machine-learning algorithm comprises a combination of the plurality of machine learning algorithms in the plug-in model (Section “ML pipelines” Para 1: “Spark ML, a set of uniform APIs for creation and tuning of pipelines was introduced in version 1.2 to address these issues, making it easier to combine multiple algorithms into one workflow.” Section “Processing Layer” Para: 2 “It also offers plugins for configuration with Hive allowing for use of the metastore and any user-defined functions that were previously built.” Section “SAMOA” second last para: “For additional learning algorithms, there is a plugin available called SAMOA-MOA [150] which allows the use of MOA classifiers and clustering algorithms inside the SAMOA platform.”).
Same motivation to combine the teachings of Liu, Luong and Landset as claim 9.

Regarding claim 24, Liu teaches A machine-learning model generation computer-implemented method, the machine-learning model generation method comprising (Para 0004: “The present disclosure relates to systems and methods for rapidly building, managing, and sharing machine learning models.” Para 0057: “In some aspects. the system comprises a processor; and a non-transitory memory device coupled to the processor and storing computer-readable instructions which…”).
Liu does not explicitly teach storing the plurality of machine-learning algorithm that are individually designed in a plug-in model that is updatable with new machine-learning algorithms based on a past best fit for customer data.
Landset, however, teaches storing the plurality of machine-learning algorithm that are individually designed in a plug-in model that is updatable with new machine-learning algorithms (Section “SAMOA” Para 3: “One of the benefits to this API is that it allows the user to implement new algorithms that will automatically be able to run on any processing engine that is able to plug into SAMOA.” Section “Flink” Last Para: “Additionally, an adapter is available for the SAMOA library, which offers learning algorithms for stream processing.” A collection of ML algorithms are stored in SAMOA library.) based on a past best fit for customer data (Page 11 MapReduce Para 2: “These issues become more apparent in cases where it is necessary to update models with changing data, which is often the case in real-world ML production environments. While this approach may be suitable for certain projects such as analyzing past events, it becomes problematic when data evolves, as the full process must be repeated each time a model requires updating.” Existing model was generated based on past events and or past best fit of data. The model is updated as and when data evolves)
Although Liu teaches a machine learning process for generating optimal models, the reference fails to go into details of designing machine-learning algorithms based on a customer-designed constraint and to satisfy a different set of type of data, budget, and a boundary requirement. 
	Luong teaches individually designing machine-learning algorithms based on a customer-designed constraint (“To achieve sustainable profit advantage, cost reduction, and flexibility in provisioning of cloud resources, resource management in cloud networking requires adaptive and robust designs to address many issues, e.g., resource allocation, bandwidth reservation, request allocation, and workload allocation. Economic and pricing models have received a lot of attention as they can lead to desirable performance in terms of social welfare, fairness, truthfulness, profit, user satisfaction, and resource utilization. This paper reviews applications of the economic and pricing models to develop adaptive algorithms and protocols for resource management in cloud networking.” [Abstract]) and to satisfy a different set of type of data (“Video on Demand (VoD) undoubtedly is among the most important services in cloud networking. Several commercial video delivery services have been introduced and become popular, e.g., YouTube and Netflix. However, the bandwidth cost of the service is typically very significant. Pricing mechanisms, e.g., smart data pricing, have been applied to regulate the user demands and maximize the bandwidth utilization.” [pg. 955, left col, 4th bullet; See further: This subsection considers an edge computing model in which the edge devices are sensing devices, e.g., smartphones of users, as shown in Fig. 13. Since these devices are equipped with various types of sensors, they are capable of generating sensing data. A large number of smartphones allow to gather sensing data from interest areas, and such a paradigm is called a crowdsensing network” [pg.982, left col, 4; discloses a plurality of different types of data)]]), budget (“There are various actors/stakeholders in cloud networking which belong to different entities, e.g., end-users, infrastructure providers, service providers, brokers, and network operators. They have different objectives, e.g., the profit, revenue, cost and utility, as well as different constraints, e.g., the budget and technology. Their objectives often conflict with each other, and this makes economic and pricing models become effective tools in cloud networking.” [pg. 955, left col, 2nd bullet]), and a boundary requirement (“Besides the high bandwidth utilization for providers, guaranteeing Quality of Service (QoS), e.g., a small delay, for users is very important. Pricing approaches provide very efficient solutions for the joint optimization of both providers and users” [pg. 955, left col, 5th bullet; bandwidth/memory utilization corresponds to a boundary requirement. See also: “Section IV discusses how to apply economic and pricing models for resource management in cloud data center networking such as bandwidth, request, and workload allocation” [pg. 955, right col, ¶3]).
Luong teaches wherein each of the plurality of machine-learning algorithms in the plug-in model are designed based on a customer-defined constraint (“To achieve sustainable profit advantage, cost reduction, and flexibility in provisioning of cloud resources, resource management in cloud networking requires adaptive and robust designs to address many issues, e.g., resource allocation, bandwidth reservation, request allocation, and workload allocation. Economic and pricing models have received a lot of attention as they can lead to desirable performance in terms of social welfare, fairness, truthfulness, profit, user satisfaction, and resource utilization. This paper reviews applications of the economic and pricing models to develop adaptive algorithms and protocols for resource management in cloud networking.” [Abstract]) and the customer data closest to the type of data that was used to design the machine-learning algorithm (“To reduce service delay for users, cloud networking has developed edge computing models which employ devices at network edges to provide closer cloud resources and services to users. Pricing and payment strategies stimulate users to use the edge resources rather than distant data centers while still guaranteeing profits for cloud providers.” [pg. 955, left col, last bullet]).;
Same motivation to combine the teachings of Liu, Luong and Landset as claim 9.

Regarding claim 25, Liu/Luong/Landset teach the method of claim 24.
Liu also teaches improving an accuracy of a neural network trained by the machine-learning algorithm by iteratively repeating the training of the neural network model until a second customer- defined constraint is met, as determined by the first algorithm (Para 00173: “For example, the learning curve metric may measure the accuracy of predictions of iterations of the updated model against the set of test data at each of a plurality of predetermined data annotation levels… If the learning curve flattens, then each additional iteration of the updated model learns a reduced amount of additional information, therefore, a stopping criteria for terminating the annotation process 400 may be when a slope of the learning curve is below a predetermined threshold learning rate.” Para 00160: “Hyperparameter estimation stops when either a quality objective has been achieved, changes in quality become small, or when computational budgets have been exhausted.” Hyperparamter estimation, which is a part of iteration process, will stop once learning curve flattens or computational budget is exhausted. The budget is constraint, which could be user-defined per Spec para 0030: “…until the budget of the customer is met (i.e., within the customer-defined constraints 170).” Second user defined constraint relates to the quality which includes predetermined threshold learning rate or precision/accuracy.).
Landset also teaches further comprising deciding, via a first algorithm, a machine-learning algorithm from the plug-in model that is best for customer data (Section “SAMOA” second last para: “For additional learning algorithms, there is a plugin available called SAMOA-MOA [150] which allows the use of MOA classifiers and clustering algorithms inside the SAMOA platform.” SAMOA offers plug-in option for adding or selecting machine learning algorithms. Best Model can be selected based on user input/query/data provided as done in TuPAQ. Section SAMOA Para 3: “One of the benefits to this API is that it allows the user to implement new algorithms that will automatically be able to run on any processing engine that is able to plug into SAMOA.”) by filtering a database of a plurality of machine-learning algorithms to obtain the machine-learning algorithm according to a customer-defined constraint (Page 7 Storage layer Para 2: “Non-relational databases, collectively referred to as NoSQL (Not only SQL), can be suitable for machine learning tasks, because they support nested, semi-structured, and unstructured data. Databases in this category typically use one of four basic types of data models and the choice of database will ultimately depend on the data being stored as well as the demands of the project for which it is being used. The four types of databases include…” List of models is stored in databased. Page 25 Section MLbase Para 2: “TuPAQ serves as a query interface that allows a user to input high level queries in a declarative language and then selects for them the best model and parameters.” Model is selected based on user defined input or constraint).
Luong teaches according to a customer-defined constraint of the current customer data being closest in matching the customer-defined data used to design the machine-learning algorithm (“To reduce service delay for users, cloud networking has developed edge computing models which employ devices at network edges to provide closer cloud resources and services to users. Pricing and payment strategies stimulate users to use the edge resources rather than distant data centers while still guaranteeing profits for cloud providers.” [pg. 955, left col, last bullet]).
Same motivation to combine the teachings of Liu, Luong and Landset as claim 9.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Luong further in view of Chu et al. (US 20180060759 A1, hereinafter "Chu").

Regarding claim 26, Liu/Luong teaches The machine-learning model generation computer-implemented method of claim 1, however fails to explicitly teach updating how the designing occurs for each of the plurality of machine-learning algorithms based on the accuracy
Chu teaches updating how the designing occurs for each of the plurality of machine-learning algorithms based on the accuracy (“More specifically, models can be repeatedly rebuilt as new model-building tools are added to the system. This may result in machines and computers that rely on the models always having the most accurate and computationally efficient models available, enabling such machines and computers to perform tasks in an ever improving manner. As one particular example, a model used to perform computer-threat assessments can be rebuilt and upgraded each time new software is added to the system, or in response to intrusions or intrusion attempts, improving the accuracy and efficiency of the model. This, in turn, can improve the accuracy and efficiency of the computer-threat analysis system.” [¶0041]).
Liu, Luong, and Chu are all in the same field of endeavor of generating ML models and thus are analogous. Liu teaches generating ML models based on user provided data within a server. Luong teaches developing algorithms based on user satisfaction and resource utilization. Chu teaches a system for building ML models given user defined parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date modify Liu’s/Luong’s teachings by updating the designing based on an accuracy as taught by Chu. One would have been motivated to make this modification to incorporate designing ML models/algorithms in this manner to find the best model for the user. [¶0043, Chu]

Response to Arguments
	Regarding the 35 U.S.C. 103 Rejection:
Applicant’s arguments on pgs. 9-10 regarding the prior art of Chu failing to teach “individually designing each of a plurality of machine-learning algorithms for a customer-defined constraint and to satisfy a different set of type of data, a budget, and a boundary requirement” has been considered but are moot because the amended limitation is now taught by the newly presented art of Luong. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        



/ERIC NILSSON/Primary Examiner, Art Unit 2122